Exhibit 10.28



 
Written Description of
MEMC Electronic Materials, Inc. Cash Incentive Plan
Covering Executive Officers
 
MEMC Electronic Materials, Inc. ("MEMC" or the "Company") maintains a cash
incentive plan that covers the Chief Executive Officer and the Company's other
executive officers. Under current practice, the Compensation Committee (the
"Committee") makes annual cash awards under the plan to executive officers to
recognize and reward Company and individual performance.
For each participant, the Committee establishes threshold, target and maximum
bonus levels that are defined as a percentage of the participant's base salary.
The “threshold” level of performance for a particular performance goal
represents the lowest level of performance for which any bonus would be earned
on that performance goal. The "maximum" level of performance represents the
level for which the maximum bonus would be earned for that particular goal, and
the "target" represents the target level of performance. The actual bonus, if
any, attributable to each performance goal is calculated based on the actual
performance compared to these “threshold," "target" and "maximum" performance
levels. The "threshold," "target" and "maximum" levels for each category of
executives under the plan are generally as follows:
 
 
 
 
 
 
Threshold 
 
Target 
 
Max 
 
CEO
63%
125%
250%
EVP
38%
75%
150%
SVP
25%
50%
100%
VP
     15-20%
30-40%
50-80%

The plan has two main components: a Company milestone component and a personal
goal component. The Company-based and personal performance metrics account for
varying levels of the total potential award under the 2012 short term incentive
plan as follows:
 
 
 
 
 
Company Metrics 
 
Personal Metrics 
 
CEO,
80%
20%
EVP, SVP
80%
20%
VP
60%
40%



 
 
As a result, the bonus paid to the CEO, if any, is 80% tied to Company metrics.
The Company's executive officer s have a number of quarterly, semi-annual and/or
annual performance objectives including those tied to the Company's financial
performance, along with a number of individual performance and financial
objectives applicable to each executive officer's functional area. These
objectives are reviewed and approved by the Committee on an annual basis. Based
on the achievement against these performance objectives, the executive officers
are entitled to receive cash awards, which are generally paid on an annual
basis.


The plan is non-contractual. The Company maintains the right to terminate or
amend the cash incentive plan at any time.










